OFFICEOFTHEA170RNEY                GENERAL     OF'IZXAS
                                       AUSTIN
      caru,c-
      Anwwxv-~

           ~RonorebleGwrge H. .Bheppard
           co~ptroil~ or pubii0 i000wa
           Austin, 'l'uea

           Dear Sfrr                  opiAlon x0. 04088
                                      80: &trama      mpart0t0nt0 or
                                                  A. 6 Y.   eoll*gm,    ulthln   tlm
                                                    roridona or Dubmotion 3.X
                                                  ii0~. Bill 878, hrty-"veah
                                                  Lagldatllm, Begalar 8eoolon,
                     We .haro your letter or ueptwber smh, enolwlnga
           letter rrftten by Mr. U. 8. Xolsnamt~coqtrouer    or thbs .A&-
           oultnral aad X~abanlaal DoXlege or Poxaai and~aeldng UIIt0 ad-
           tire you aa to ~uhat~lri8lonn oi A. & if.Colbggs should aomb
           onduthe   prmlaloas of Bubreotlon 11, Rrwoe Bill 878, ?ortr-
           aeveath Legimlatam, Rogulm Session.




i,.



                       sin0ein Botmr Bill gle, the teglslature he8 ox-
           preso1.folaul&S    oertala dlriilioaror the win oollege 211
           "UtX8mll.d" - to-rdtt   %&iA8UinQ   RUOibrOh, EXteWiOn Teaoh-
           lng, Branoh GoU.bgu OrflOe, 8~3 ?arnmrae ghfxt kur8e - w
           u8 l&t OelJ te determIne wbat, ir any, additional depart-
           meat8 may k 'utnnrprclr.'        .
                     Webmtarq~Xew fntuaatloml    Diotlonnry, Bemnd &l-
           tlon, ~eiines *dstraawal* a8 ma&lag:    Wutold* the ml18
           aonduated or aamiag rrOD outaldr the preolnats or (Ialrea in-
           8tlt~tloa: 6ald or sauoatlo0a raoSlltles, *to.*
                       By ray or aontrmt, it la to be obsemet~wmi                  thl8
           oame authority wiai6     ulntruural* ar r0xronr8 =@ith%A                    thb
           ualla,  as of a alty or ooUe ef henoe or oollegiato               lotlvltles,
           ooniiabd to tke nwberahip oi!the ao~ege.w

                       We are ap opI~lon   that      woxtawa~lc        Qepertdmata or
           A; C X,. College ure those uhoae aoti?ltler are sot aonooraed
           rlth the st\tdexatsat tha college - those deparkionta whloh are
           oondaatbd far tha bemirlt 0r the pPblio gonemll    or ror the
           benefit or   mtu8   than the aemberrhlp 0r the 0011ego.                Into
         this oatagory, in ad&ltlon to the departmode lbted abOw,
         tall     the        r0udnp          UOpwtarstrr

                   'Pox08Agrloultural sxperlment fstat1oA,ktOASiOA
         ser~loe,Texas Foreot Senlee    Rodont Coatxvl Serrlae, @'ire-
         men's mlnln&   sail001and X"b Qontrol s&vlor.
                   8upportlag oar oo~oludon In thlrrrespeat i8 the
         raat that aach or thare brpam#nts       18 or'the baw &8neral
         oharaoter ao thooe expresalj   reaognired   by the bglalatun  fo
         ba *extramural,* a6 roll a0 the rtehrr raot that ~ooordiag
         to the l&tar aoocmiprirylag  your regue~t, the eol.legs  ifui
         ror mevea year6 baa ala*rlfl~6 them departmelskta    ad-%--
         mural’         in    its   annual     riAEA+3ial   reportr.




         ma0m                QQT. 9, .1941

         /n/ Oravbr Sellbrr
         FIRESTASSISleBgff
         AT’f’ORUllp QBWEW.L



         APmovEDOFIWIOX
                      cowwITTmBY BiW.& -w
{I


j    ’